[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                                 FILED
                        ________________________        U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                          FEBRUARY 25, 2009
                              No. 08-14866
                                                           THOMAS K. KAHN
                          Non-Argument Calendar
                                                                CLERK
                        ________________________

                 D. C. Docket No. 03-00227-CR-T-17-TGW


UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                                   versus

DARIAN TENSLEY,
a.k.a. Drac,

                                                Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________
                            (February 25, 2009)

Before BARKETT, PRYOR and COX, Circuit Judges.

PER CURIAM:

     Ellis Rexwood Curry, appointed counsel for Darian Tensley, has moved to
withdraw from further representation of the appellant and has filed a brief pursuant

to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Our independent review

of the entire record reveals that counsel’s assessment of the relative merit of the

appeal is correct. Because independent examination of the record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and the decision of the

district court is AFFIRMED.




                                         2